          Case 2:19-cv-00417-APG-BNW Document 48 Filed 08/31/21 Page 1 of 1



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853
   BRIAN W. IRVIN
 3 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 4 Las Vegas, Nevada 89101
   (702) 388-6336
 5 Brian.irvin@usdoj.gov

 6 Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9 Matthew Minton,                                 Case No. 2:19-cv-00417-APG-BNW

10                  Plaintiff,                     Order Dismissing Case

11                  v.

12 United States of America,

13                  Defendant.

14          IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff,

15 Matthew Minton, through his counsel of record, and Defendant, the United States of

16 America, through its counsel of record, that Plaintiff’s lawsuit against the United States

17 hereby be dismissed, with prejudice, pursuant to the settlement agreement, with each party

18 to bear their own fees and costs.

19          Dated this 31st day of August 2021.

20   MAIER GUTIERREZ & ASSOCIATES                   UNITED STATES ATTORNEY
21

22   /s/ Jason Maier____                            /s/Brian Irvin___________________
     Jason Maier, Esq.                              Brian Irvin, Esq.
23   8816 Spanish Ridge Avenue                      501 S. Las Vegas Boulevard, Suite 1100
     Las Vegas, Nevada 89148                        Las Vegas, Nevada 89118
24   Attorney for Plaintiff                         Attorney for the United States
25
                                               IT IS SO ORDERED:
26
                                               DATED this 31st day of August 2021.
27
                                               __________________________________________
28
                                               UNITED STATES DISTRICT JUDGE
